          Case 6:19-cv-06073-EAW Document 9 Filed 06/12/19 Page 1 of 2



      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK

      -------------------------------------------------------X
                                                              :
      STRIKE 3 HOLDINGS, LLC,                                 :
                                                              :    Case No. 6:19-cv-06073-EAW
                                   Plaintiff,                 :
                                                              :
                          vs.                                 :
                                                              :
      JOHN DOE subscriber assigned IP address :
      98.10.204.75,                                           :
                                                              :
                                   Defendant.                 :
      --------------------------------------------------------X

                       PLAINTIFF’S NOTICE OF SETTLEMENT AND
                  VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with John Doe, subscriber assigned IP address 98.10.204.75 (“Defendant”), through

Defendant’s council, Robert Cashman, Esq. Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice. Pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor

filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.

Dated: June 12, 2019                                        Respectfully submitted,

                                                            By:    /s/ Jacqueline M. James__
                                                            Jacqueline M. James, Esq. (#1845)
                                                            The James Law Firm, PLLC
                                                            445 Hamilton Avenue, Suite 1102
                                                            White Plains, New York 10601
                                                            T: 914-358-6423 F: 914-358-6424
                                                            E-mail: jjames@jacquelinejameslaw.com
                                                            Attorneys for Plaintiff


                                                           1
          Case 6:19-cv-06073-EAW Document 9 Filed 06/12/19 Page 2 of 2




                                     CERTIFICATE OF SERVICE

       I hereby certify that on June 12, 2019, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.



                                                           By: /s/ Jacqueline M. James ___
                                                              Jacqueline M. James, Esq.




                                                   2
